Vanderburgh, J.
The defendant was indicted for grand larceny in the second degree, undelr section 418, Penal Code. He is charged;, with having fraudulently appropriated to his own use certain personal, property intrusted to him to sell on commission by the owners thereof.. The principal contention of his counsel is that the evidence is insuffi- • cient to support the verdict, and especially because it fails to show a. fraudulent appropriation of the property within the county of Hen- ■ nepin.
We are agreed that the verdict cannot be disturbed on this ground,, and, if the evidence on the part of the state fell short of establishing", a case, the defect was cured by evidence furnished by the defendant.. It was a fair inference for the jury to make, from the evidence, that. the defendant received the goods in question to sell or dispose of in-, the city of Minneapolis. The firm in whose employ he was, had their-place of business there, and he had been previously employed by them, in leasing or making sales of their wares for cash, or upon the instalment plan, in that city. He had been canvassing there for them for-several days before July 14, 1887, the date alleged in the indictment.. On that day he received the property described, and was to sell for cash or upon the instalment plan, or return the same within Severn days, and was to have a commission for all sales made. Upon the-same day it appears that he sold two rugs of the value of $14, and then left the state, using the money to pay his expenses to Ashland, Wis., having sent the balance of the goods by express to the same place, without the knowledge or consent of the owners, under a ficti*379tious name, but really intended for himself and his partner, and with the intention, also, of using that name to get possession of the goods from the express company. Under all the circumstances, the jury were warranted in finding that the property was appropriated anima furandi in Hennepin county, and that it exceeded in value the sum of $25.
Order affirmed. -